F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             MAR 31 1999
                                TENTH CIRCUIT
                           __________________________                    PATRICK FISHER
                                                                                  Clerk

 ARTHUR MORRISON,

          Petitioner-Appellant,

 v.                                                       No. 98-1455
                                                            (D. Colo.)
 MICHAEL PUGH,                                        (D.Ct. No. 98-D-2356)

          Respondent-Appellee.
                        ____________________________

                            ORDER AND JUDGMENT *


Before BRORBY, EBEL, and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9(G). The case is

therefore ordered submitted without oral argument.



      Appellant Arthur Morrison, a prisoner appearing pro se, appeals the district


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
court’s dismissal of his petition for a writ of habeas corpus under 28 U.S.C.

§ 2241. We affirm.



      Mr. Morrison previously filed two petitions for a writ of habeas corpus

under § 2241, which we denied. See Morrison v. Guzik, Nos. 97-6351 and 97-

6416, 1998 WL 380539 (10th Cir. Jun. 30, 1998) (unpublished); Morrison v.

Pugh, No. 98-1278, 1998 WL 704670 (10th Cir. Oct. 2, 1998) (unpublished). In

the latter proceeding, Mr. Morrison claimed the District Court for the Southern

District of New York lacked jurisdiction to convict and sentence him. Morrison

v. Pugh, 1998 WL 704670 at *1. We affirmed the district court’s determination

that Mr. Morrison’s petition attacked the validity of his conviction and sentence

and, therefore, could not be brought under § 2241. Id.



      In the proceeding now before us, Mr. Morrison makes the same argument

but contends the jurisdictional issue was somehow not properly presented in the

prior action. He attempts to spin the same argument, claiming federal authorities

improperly kidnaped him from the State of New Jersey and tried him in New

York, where the court lacked the appropriate jurisdiction. He concludes by

arguing the district court erred in dismissing his petition without an evidentiary

hearing, and requesting the transfer of his case to a federal district court in New


                                         -2-
Jersey.



      We review the district court’s dismissal of Mr. Morrison’s habeas corpus

petition de novo. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996). In

Mr. Morrison’s previous case, we explained the purpose of § 2241 and advised

that attacks on the legality of a conviction and sentence must be brought under

§ 2255. Morrison v. Pugh, 1998 WL 704670 at *1(“‘[a] petition under 28 U.S.C.

§ 2241 attacks the execution of a sentence rather than its validity and must be

filed in the district where the prisoner is confined.... The exclusive remedy for

testing the validity of a judgment and sentence ... is that provided for in 28 U.S.C.

§ 2255.’” (Quoting Bradshaw, 86 F.3d at 166.)) We have reviewed the record

and conclude, for substantially the same reasons as before, the district court did

not err in dismissing the petition without prejudice for lack of jurisdiction, or in

failing to hold an evidentiary hearing. As the district court noted, 28 U.S.C.

§ 2255 provides an adequate and effective remedy for Mr. Morrison to test the

validity of his criminal conviction and sentence in the district court in New York.



      Mr. Morrison also renews his motion to proceed in forma pauperis. As we

previously instructed, to succeed on such a motion Mr. Morrison “‘must show a

financial inability to pay the required filing fees and the existence of a reasoned,


                                          -3-
nonfrivolous argument on the law and facts in support of the issues raised on

appeal.’” Morrison at *2 (quoting DeBardeleben v. Quinlan, 937 F.2d 502, 505

(10th Cir. 1991)). We twice before rejected Mr. Morrison’s § 2241 petitions

attacking his conviction and sentence. We find Mr. Morrision fails to present a

reasoned, nonfrivolous argument on the law or merits for bringing the present

petition on the same issue, and therefore, we deny his motion to proceed in forma

pauperis.



      AFFIRMED. The mandate shall issue forthwith.


                                      Entered by the Court:

                                      WADE BRORBY
                                      United States Circuit Judge




                                        -4-